Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 1 of 21 Page ID #:1035
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 2 of 21 Page ID #:1036




                               UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISOPM


  VITALY SMAGIN,                                )
                                                )        Case 2:20-cv-11236-RGK-PLA
         Plaintiff                              )
                                                )
         v.                                     )
                                                )
  COMPAGNIE MONEGASQUE DE                       )
                                                )
  BANQUE a/k/a CMB BANK                         )
                                                )
         et al                                  )
                                                )
         Defendants                             )
                                                )

                      DEFENDANT RYALS’ MOTION FOR SANCTIONS

         COMES NOW, Defendant H. Edward Ryals, and for his Motion Sanctions, pursuant to

  Federal Rule of Civil Procedure 11, states as follows:

     1. Plaintiff has filed a complaint in this Court that alleges Civil RICO liability against several

         defendants premised upon fraud and/or conspiracy.

     2. Plaintiff filed his Complaint against Defendant Ryals knowing that there was no basis in

         fact or law for such a pleading.           Further, Plaintiff and/or his counsel materially

         misrepresented to this court allegations of fraud or tortious conduct when he knew none

         existed against this Defendant.

                                        STANDARD OF REVIEW

     3. The signer of a pleading must conduct a reasonable inquiry prior to filing a pleading or

         face sanctions. Fed R Civ Pro 11.
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 3 of 21 Page ID #:1037




     4. “The signature of an attorney or party constitutes a certificate by the signer that…to the

        best of the signer’s knowledge, information, and belief formed after reasonable inquiry it

        is well grounded in fact…If a pleading, motion, or other paper is signed in violation of this

        rule, the court…shall impose upon the person who signed it…an appropriate sanction.”

        Business Guides, Inc. v. Chromatic Communications Enterprises, Inc., 498 U.S. 533, 541,

        111 S. Ct. 922, 112 L. Ed. 2d 1140 (1991)

             ALLEGATIONS IN COMPLAINT RELEVANT TO DEFENDANT RYALS

     5. Plaintiff alleges in paragraph 18 of his Complaint that Defendant “Ryals is an agent and

        attorney acting on behalf of Prestige, including by sending two fraudulent letters relied

        upon by Dozortseva and CMB Bank to perpetuate this fraud on the court and Defendant

        Smagin. On information and belief, Ryals is being paid by Mr. Yegiazaryan to do those

        things for the criminal syndicate run by Mr. Yegiazaryan.”

     6. Plaintiff next alleges against Defendant Ryals, “As part of this coordinated effort: (1) Suren

        commenced a proceeding against Mr. Yegiazaryan in the Caribbean Island of Nevis for the

        assets of the Alpha Trust, (2) Gogokhia commenced a legal proceeding against Mr.

        Yegiazaryan in the United Kingdom for the assets of the Alpha Trust, (3) Dozertseva and

        Jouniaux sought to control of the Alpha Trust by fraudulently holding themselves out as

        “trustees” to the Courts of Nevis and Monaco, (4) Dozertseva enlisted Ryals and Prestige

        to sow confusion and give CMB Bank the pretext excuse it needed to refuse to transfer the

        funds owned by Savannah Advisors and the Alpha Trust, (5) CMB Bank refused to

        acknowledge Plaintiff’s validly appointed trustees of the Alpha Trust and Directors of

        Savannah or make any transfer of funds of Savannah as requested by them, (6) Stephan
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 4 of 21 Page ID #:1038




        commenced an action in Lichtenstein seeking to remove Plaintiff’s appointed trustees…”

        See Complaint, ¶ 72.

     7. The next allegation against defendant Ryals in the Complaint is in Paragraph 89.

        Specifically, “On July 2, 2020, Prestige sent a letter, executed by H. Edward Ryals, to CMB

        Bank. The July 2, 2020 letter stated that Ryals ‘[understood] there was a legal dispute

        over’ the Alpha Trust funds held by Savannah Advisors and had “been directed to ask that

        we place a hold on the change of directors until the court solves the dispute between the

        parties.’”

     8. Plaintiff later alleges in Paragraph 96 of the Complaint that Dozortseva put pressure on

        Ryals to produce additional correspondence. He then states in the next paragraph that

        Defendant Ryals did not comply with the request, but stated in an email, “This will confirm

        that I wrote and executed the July 15, 2020 letter that is attached to your email. I am also

        aware that there is ongoing litigation in several jurisdictions.” Complaint, ¶¶ 96-7.

     9. The letters that Plaintiff claims were fraudulent were included in his exhibits and are

        attached to this Motion as Exhibits 1 and 2.

     10. Exhibit 1 is a letter dated July 2, 2020. The first paragraph states that Defendant Ryals is

        an attorney for Prestige Trust Company, who in turn is the registered agent for Savannah

        Advisors. The truthfulness of this statement is admitted in the paragraph 18 of the

        Complaint.

     11. The next paragraph of the letter states that there is a legal dispute over the funds that

        Savannah Advisors holds. The truthfulness of this statement is admitted in paragraphs 31

        and 70 of the Complaint. There are also pleadings in Lichtenstein and Nevis attached as

        Exhibits confirming the ongoing litigation.
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 5 of 21 Page ID #:1039




     12. The third paragraph is that Prestige was advised by a law firm in the British Virgin Islands

        to change the directors of the company. The underlying facts are admitted in Paragraph 70

        of the Complaint.

     13. The fourth paragraph requests that a change in the directors be placed on hold until the

        dispute is resolved by the courts. This paragraph requested the parties maintain the status

        quo until competing jurisdictions were resolved. Plaintiff admits in Paragraph 66 and 67

        of the Complaint that the Ninth Circuit Court of Appeals agreed that the Lichtenstein Court

        should decide on the matter before a turnover order was appropriate.

     14. The fifth and last paragraph states that Prestige is not a party to any lawsuit then pending,

        which is undisputed.

     15. The July 15 letter likewise is all admitted by Plaintiff. The first paragraph states that

        Defendant Ryals represents Prestige Trust and Prestige Trust is the registered agent for

        Savannah Advisors. The truthfulness of this statement is admitted in paragraph 18 of the

        Complaint.

     16. The second paragraph of that letter states that there is a dispute on who are the proper

        officers and directors of Savannah Advisors and there is pending litigation in Lichtenstein

        and Nevis regarding that issue. The truthfulness of this statement is admitted by Plaintiff

        in paragraphs 31 and 70 of the Complaint.

     17. The last paragraph requests that the Courts should make a final decision before the funds

        are distributed, thus maintaining the status quo. Plaintiff admits that the Ninth Circuit

        agreed with this suggestion in Paragraph 66 of the Complaint.

     18. THE TRUTHFULNESS OF EVERY SENTENCE IN THE LETTERS AT ISSUE

        WERE ADMITTED IN PLAINTIFF’S COMPLAINT.
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 6 of 21 Page ID #:1040




                                                ARGUMENT

     19. Defendant hereby incorporates his argument in his Motion to Dismiss, or in the

        Alternative, Motion for More Definitive Statement as set forth fully herein.

     20. Plaintiff filed an allegation against this Defendant colluded with falsely appointed

        trustees and CMB to fraudulently mislead courts, even though he knows that there was no

        fraudulent or misleading statements in the communications by this Defendant.



     21. Plaintiff allegetions against Defendant Ryals is ultimately that Defendant Ryals was

        complicit in the endeavor because he provided legal services to Prestige Trust.


     22. Plaintiff also alleges that Defendant Ryals sent two fraudulent letters, even though he

        admits in his pleadings that every statement in the letters were correct.

     23. Plaintiff admitted in Paragraph 66 and 67 of his Complaint that the action requested in the

        letters is the same action Ordered by this Court and the Ninth Circuit Court of Appeals.

     24. Plaintiff knows that there is no basis for including this Defendant in any lawsuit, much less

        a claim for Civil RICO.

     25. Plaintiff is aware that the statute of limitations for any Civil RICO action has run years

        prior to his filing of the Complaint.

     26. Plaintiff even states that Defendant Ryals was “On information and belief, Ryals is paid by

        Mr. Yegiazaryabn to do these things for the criminal syndicate run by Mr. Yegiazaryan”,

        even though in the same paragraph, he stated that Defendant Ryals was the agent and

        attorney for Prestige Trust. See Complaint, ¶ 18. Plaintiff and his counsel know this to be

        not true and has no basis in fact, but nonetheless, represent the same to this Court.
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 7 of 21 Page ID #:1041




     27. Plaintiff has named this Defendant in his lawsuit solely to harass him and hope that he

        would pay to settle rather than pay defense costs and travel to Los Angeles, California from

        St. Louis, Missouri for hearings and the allegations are not made in good faith.

     28. Plaintiff’s allegations in the Complaint come down to Defendant Ryals providing legal

        services to co defendant Prestige Trust Services. This has been uniformly found to be

        insufficient for a civil RICO complaint, which would be obvious to counsel for Plaintiff

        with a minimal review of case law.

     29. Plaintiff’s allegations against this Defendant are solely unwarranted averments of fact.

     30. “As at common law, a civil conspiracy plaintiff cannot bring suit under RICO based on

        injury caused by any act in furtherance of a conspiracy that might have caused plaintiff

        injury. Rather, consistency with the common law requires that a RICO conspiracy plaintiff

        allege injury from an act that is analogous to an ‘act of a tortious character.” Beck v.

        Prupis, 529 US 494, 120 S. Ct. 1608, 146 L.Ed 561 (2000).

     31. “As at common law, a civil conspiracy plaintiff cannot bring a suit under RICO based on

        an injury caused by any act in furtherance of a conspiracy that might have caused the

        plaintiff injury. Rather, consistency with the common law requires that a RICO conspiracy

        plaintiff allege injury from an act that is analogous to an act that is analogous to an “act of

        a tortious character,” meaning an act that is not independently wrong under RICO.” Beck

        v. Prupis, 529 U.S. 494, 120 S. Ct. 1608, 146 L.Ed.2d 561 (2000).

     32. Plaintiff fails to state any act of Defendant Ryals that is “an act of a tortious character.

        There are no acts alleged against this defendant that are independently wrong under RICO.

     33. The United States Supreme Court addressed the liability of a professional in Reves v. Ernst

        & Young, 113 S Ct 1163, 1173 (1993). The Court in Reves requires a defendant to have
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 8 of 21 Page ID #:1042




        participated in the direction of the enterprise and be somehow involved in the decision-

        making process. Id.

     34. The Court in Gilmore v. Berg, 820 F Supp 179, 183 (D NJ 1993) dismissed a §1962(c)

        claim because the allegations were “common professional services typically rendered by

        attorneys for their business clients.” Id.

     35. The Court in Morin v. Trupin, 932 F Supp 93, 98 (SD NY 1993) dismisses a §1962(c)

        claim because the allegations because drafting legal correspondence and directing clients

        to sign prepared documents did not rise to operation or management.

     36. Plaintiff alleges in his complaint that defendant Yegiazaryan established an estate plan

        including establishing the Alpha Trust on May 27, 2015. See Complaint, ¶ 19.

     37. Plaintiff alleges that he filed a claim for arbitration in October 2010. See Complaint, ¶

        27.

     38. The claim for arbitration includes allegations of fraud in an investment in Russia. See

        Complaint, ¶¶ 5-6.

     39. The Statute of Limitations period for a civil RICO claim is 4 years. See Agency Holding

        Company v. Malley-Duff & Associates, 484 U.S. 143, 156 (1987).

     40. Any potential RICO act would have begun run when he was injured, and would have run

        after 4 years, which was well before October, 2014.

     41. The U.S. Supreme Court explicitly rejected the injury and pattern discovery rule that

        Plaintiff would require for the statute of limitations not to run. See Rotella v. Wood, 528

        U.S, 549, 120 S. Ct 1075, 145 L. Ed 2d 1047 (2000).
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 9 of 21 Page ID #:1043




     42. The statute of limitations, however, is 4 years from the date of injury. Plaintiff’s injury

        was evident by the time he filed an arbitration claim for those damages. See Rotella v.

        Wood, 528 U.S, 549, 120 S. Ct 1075, 145 L. Ed 2d 1047.

     43. The last predicate act rule was rejected by the Supreme Court. “Since a pattern of predicate

        acts can continue indefinitely, with each separated by as many as 10 years, that rule might

        have extended the limitations period to many decades, and so beyond any limit that

        Congress could have contemplated.” Klehr v. A. O. Smith Corp., 521 U.S. 179 (1997),

        cited by Rotella, supra.

     44. This is the approach that Plaintiff takes in his Complaint. He admits that his client received

        his injury at least by October 2010, when he filed a claim for arbitration in London.

     45. “” But in applying a discovery accrual rule, we have been at pains to explain that discovery

        of the injury, not discovery of the other elements of a claim, is what starts the clock. Id.

     46. “The fact, then, that a considerable effort may be required before a RICO plaintiff can tell

        whether a pattern of racketeering is demonstrable does not place him in a significantly

        different position from the malpractice victim. A RICO plaintiff’s ability to investigate the

        cause of his injuries is not more impaired by his ignorance of the underlying RICO pattern

        than a malpractice plaintiff is thwarted by ignorance of the details of treatment decisions

        or of prevailing standards of medical practice. Nor does Rotella’s argument gain strength

        from the fact that some patterns of racketeering will include fraud, which is generally

        associated with a different accrual rule; we have already found the connection between

        civil RICO and fraud to be an insufficient ground for recognizing a limitations period

        beyond four years.” Id.
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 10 of 21 Page ID #:1044




      47. Here, Plaintiff’s complaint alleges that he was injured sometime, and that he filed an

         arbitration claim in London in October 2010 to recover his damages. See Complaint, ¶ 27.

         His damages had to have occurred prior to his filing for arbitration.

      48. Any actions that occurred after that point are immaterial and are beyond the statute of

         limitations period. See Rotella, Klehr

         WHEREFORE, Defendant Ryals requests this Honorable Court to Sanction Plaintiff

         pursuant to Fed. R. Civ. Pro. 11 as he failed to conduct a reasonable investigation, or worse,

         made statements he knew to be untrue in his Complaint as to Defendant Ryals, that he filed

         a Complaint against this Defendant solely for the purpose to harass this Defendant when

         he knew there was no basis for such a claim, and for any other and further relief this Court

         deems to be fair and just in the premises. Defendant requests this Honorable Court allow

         him to attend any hearing remotely by electronic or telephonic means.

                                                               Respectfully Submitted,

                                                               Defendant H. Edward Ryals

                                                               /s/ H. Edward Ryals

                                                               H. Edward Ryals
                                                               edryalslaw@gmail.com
                                                               6354 Treeridge Trail
                                                               St. Louis, MO 63129
                                                               Telephone (314) 380-8950
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 11 of 21 Page ID #:1045




                                UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISOPM


   VITALY SMAGIN,                                )
                                                 )      Case 2:20-cv-11236-RGK-PLA
          Plaintiff                              )
                                                 )
          v.                                     )
                                                 )
   COMPAGNIE MONEGASQUE DE                       )
                                                 )
   BANQUE a/k/a CMB BANK                         )
                                                 )
          et al                                  )
                                                 )
          Defendants                             )
                                                 )

   DEFENDANT RYALS’ MOTION TO DISMISS, OR IN THE ALTERNATIVE, MOTION
                    FOR MORE DEFINITIVE STATEMENT

          COMES NOW, Defendant H. Edward Ryals, and for his Motion to Dismiss, or in the

   alternative, Motion for More Definitive Statement, pursuant to Federal Rule of Civil Procedure

   12(b), states as follows:

      1. Plaintiff has filed a complaint in this Court that alleges Civil RICO liability against several

          defendants premised upon fraud and/or conspiracy.

      2. Plaintiff fails to state any allegations against this defendant in support of his theory of

          prosecution.

                                         STANDARD OF REVIEW

      3. The need at the pleading stage for allegations plausibly suggesting (not merely consistent

          with) his cause of action reflects the threshold requirement of Rule 8(a)(2) that the plain

          statement possess enough heft to show the pleader is entitled to relief and a formulaic
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 12 of 21 Page ID #:1046




         recitation of the facts will not do. Bell Atlantic v Twombly, 550 U.S. 544, 127 S. Ct. 1955,

         1964-5, 167 L. Ed. 2d 929 (2007)

      4. A party must, however, plead claims of fraud with particularity the circumstances

         constituting fraud or mistake. Fed R Civ Pro 9(b).

              ALLEGATIONS IN COMPLAINT RELEVANT TO DEFENDANT RYALS

      5. Plaintiff alleges in paragraph 18 of his Complaint that Defendant “Ryals is an agent and

         attorney acting on behalf of Prestige, including by sending two fraudulent letters relied

         upon by Dozortseva and CMB Bank to perpetuate this fraud on the court and Defendant

         Smagin. On information and belief, Ryals is being paid by Mr. Yegiazaryan to do those

         things for the criminal syndicate run by Mr. Yegiazaryan.

      6. Plaintiff next alleges against Defendant Ryals, “As part of this coordinated effort: (1) Suren

         commenced a proceeding against Mr. Yegiazaryan in the Caribbean Island of Nevis for the

         assets of the Alpha Trust, (2) Gogokhia commenced a legal proceeding against Mr.

         Yegiazaryan in the United Kingdom for the assets of the Alpha Trust, (3) Dozertseva and

         Jouniaux sought to control of the Alpha Trust by fraudulently holding themselves out as

         “trustees” to the Courts of Nevis and Monaco, (4) Dozertseva enlisted Ryals and Prestige

         to sow confusion and give CMB Bank the pretext excuse it needed to refuse to transfer the

         funds owned by Savannah Advisors and the Alpha Trust, (5) CMB Bank refused to

         acknowledge Plaintiff’s validly appointed trustees of the Alpha Trust and Directors of

         Savannah or make any transfer of funds of Savannah as requested by them, (6) Stephan

         commenced an action in Lichtenstein seeking to remove Plaintiff’s appointed trustees…”

         See Complaint, ¶ 72.
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 13 of 21 Page ID #:1047




      7. The next allegation against defendant Ryals in the Complaint is in Paragraph 89.

         Specifically, “On July 2, 2020, Prestige sent a letter, executed by H. Edward Ryals, to CMB

         Bank. The July 2, 2020 letter stated that Ryals ‘[understood] there was a legal dispute

         over’ the Alpha Trust funds held by Savannah Advisors and had “been directed to ask that

         we place a hold on the change of directors until the court solves the dispute between the

         parties.’”

      8. Plaintiff later alleges in Paragraph 96 of the Complaint that Dozortseva put pressure on

         Ryals to produce additional correspondence. He then states in the next paragraph that

         Defendant Ryals did not comply with the request, but stated in an email, “This will confirm

         that I wrote and executed the July 15, 2020 letter that is attached to your email. I am also

         aware that there is ongoing litigation in several jurisdictions.” Complaint, ¶¶ 96-7.

      9. The letters that Petitioner claims were fraudulent were included in his exhibits and are

         attached to this Motion as Exhibits 1 and 2.

      10. Exhibit 1 is a letter dated July 2, 2020. The first paragraph states that Defendant Ryals is

         an attorney for Prestige Trust Company, who in turn is the registered agent for Savannah

         Advisors. The underlying facts are admitted in ¶ 18 of the Complaint.

      11. The next paragraph of the letter states that there is a legal dispute over the funds that

         Savannah Advisors holds.       These facts are admitted in paragraphs 31 and 70 of the

         Complaint. There are also pleadings attached as Exhibits confirming the ongoing litigation.

      12. The third paragraph is that Prestige was advised by a law firm in the British Virgin Islands

         to change the directors of the company. These underlying facts are admitted in Paragraph

         70 of the Complaint.
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 14 of 21 Page ID #:1048




      13. The fourth paragraph requests that a change in the directors be placed on hold until the

         dispute is resolved by the courts. This paragraph requested the parties maintain the status

         quo until competing jurisdictions were resolved. Plaintiff admits in Paragraph 66 of the

         Complaint that the Ninth Circuit Court of Appeals agreed that the Lichtenstein Court

         should decide on the matter before a turnover order was appropriate.

      14. The fifth and last paragraph states that Prestige is not a party to any lawsuit then pending,

         which is undisputed.

      15. The July 15 letter likewise is all admitted by Plaintiff. The first paragraph states that

         Defendant Ryals represents Prestige Trust and Prestige Trust is the registered agent for

         Savannah Advisors. These facts are admitted in paragraph 18 of the Complaint.

      16. The second paragraph of that letter states that there is a dispute on who are the proper

         officers and directors of Savannah Advisors and there is pending litigation in Lichtenstein

         and Nevis regarding that issue. These facts are admitted by Plaintiff in paragraph 31 and

         70 of the Complaint.

      17. The last paragraph requests that the Courts should make a final decision before the funds

         are distributed, thus maintaining the status quo. Plaintiff admits that the Ninth Circuit

         agreed with this suggestion in Paragraph 66 of the Complaint.

      18. EVERY SENTENCE IN THE LETTERS AT ISSUE WERE ADMITTED IN

         PLAINTIFF’S COMPLAINT.

                                                ARGUMENT

                     MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

      19. Plaintiff alleges that Defendant Ryals is complicit in the endeavor because he provided

         legal services to Prestige Trust.
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 15 of 21 Page ID #:1049




      20. A Complaint must include facts giving rise to a plausible entitlement to relief.

      21. Plaintiff admits that Defendant Ryals only acts were that he wrote 2 pieces of

         correspondence requesting a bank wait until all judicial proceedings are completed before

         releasing funds and wrote an email confirming that it was Defendant Ryals that wrote the

         letter.

      22. Even though Plaintiff admits in paragraph 129 that there was pending litigation in several

         jurisdictions, including Monaco, Nevis, and Lichtenstein. See also ¶ ¶ 81, 82.

      23. “[A]lthough the plaintiff enjoys the benefit of all inferences that plausibly can be drawn

         from the pleadings, a party’s legal conclusions, opinions, or unwarranted averments of fact

         will not be deemed admitted.” Bell Atlantic v. Twombly, infra

      24. Plaintiff’s only allegations are unwarranted averments of fact. They state Defendant Ryals

         “on information and belief, this letter was sent as a deliberate falsehood and was sent as

         part of Mr. Yegiazaryan’s scheme to defraud the court, delay the legal proceedings, and

         further the goals and purpose of the Yegiazaryan syndicate.” See ¶ 89. Also, he states

         that the letter was a deliberate falsehood in Paragraph 91 even after exhaustingly stating

         that everything in the letter was true. The allegations completely and utterly fail to even

         attempt to comply with Fed R. Civ Pro. 9.

      25. “As at common law, a civil conspiracy plaintiff cannot bring suit under RICO based on

         injury caused by any act in furtherance of a conspiracy that might have caused plaintiff

         injury. Rather, consistency with the common law requires that a RICO conspiracy plaintiff

         allege injury from an act that is analogous to an ‘act of a tortious character.” Beck v.

         Prupis, 529 US 494, 503, 120 S. Ct. 1608, 146 L.Ed 561 (2000).
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 16 of 21 Page ID #:1050




      26. Plaintiff fails to state any act of Defendant Ryals that is “an act of a tortious character.

         There are no acts alleged against this defendant that are independently wrong under RICO.

      27. The United States Supreme Court addressed the liability of a professional in Reves v. Ernst

         & Young, 113 S Ct 1163, 1173 (1993). The Court in Reves requires a defendant to have

         participated in the direction of the enterprise and be somehow involved in the decision-

         making process. Id.

      28. The Court in Gilmore v. Berg, 820 F Supp 179, 183 (D NJ 1993) dismissed a §1962(c)

         claim because the allegations were “common professional services typically rendered by

         attorneys for their business clients.” Id.

      29. The Court in Morin v. Trupin, 932 F Supp 93, 98 (SD NY 1993) dismisses a §1962(c)

         claim because the allegations because drafting legal correspondence and directing clients

         to sign prepared documents did not rise to operation or management.

      30. Plaintiff’s actions must fail for the same reason as the above cases were dismissed on a

         Motion to Dismiss, because the allegations completely fail to state any acts of Defendant

         Ryals were more than common professional services, specifically regarding options for the

         client on how to avoid liability when there are several conflicting court orders from courts

         of competing jurisdictions.

                         MOTION TO DISMISS-STATUTE OF LIMITATIONS

      31. Plaintiff alleges in his complaint that defendant Yegiazaryan established an estate plan

         including establishing the Alpha Trust on May 27, 2015. See Complaint, ¶ 19.

      32. Plaintiff alleges that he filed a claim for arbitration in October 2010. See Complaint, ¶

         27.
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 17 of 21 Page ID #:1051




      33. The claim for arbitration includes allegations of fraud in an investment in Russia. See

         Complaint, ¶ ¶ 5-6.

      34. The Statute of Limitations period for a civil RICO claim is 4 years. See Agency Holding

         Company v. Malley-Duff & Associates, 484 U.S. 143, 156 (1987).

      35. Any potential RICO act would have begun run when he was injured, and would have run

         after 4 years, which was well before October, 2014.

      36. The U.S. Supreme Court explicitly rejected the last predicate act rule that would allow

         Plaintiff to recover in this matter. See Rotella v. Wood, 528 U.S. 549, 554, 120 S. Ct 1075,

         145 L. Ed 2d 1047 (2000).

      37. The statute of limitations, however, is 4 years from the date of injury. See Rotella v. Wood,

         528 U.S, 549, 120 S. Ct 1075, 145 L. Ed 2d 1047.

      38. The last predicate act rule was rejected by the Supreme Court. “Since a pattern of predicate

         acts can continue indefinitely, with each separated by as many as 10 years, that rule might

         have extended the limitations period to many decades, and so beyond any limit that

         Congress could have contemplated.” Klehr v. A. O. Smith Corp., 521 U.S. 179 (1997),

         cited by Rotella, supra.

      39. This is the approach that Plaintiff takes in his Complaint. He admits that his client received

         his injury at least by October 2010, when he filed a claim for arbitration in London.

      40. “” But in applying a discovery accrual rule, we have been at pains to explain that discovery

         of the injury, not discovery of the other elements of a claim, is what starts the clock.

         Rotella.

      41. “The fact, then, that a considerable effort may be required before a RICO plaintiff can tell

         whether a pattern of racketeering is demonstrable does not place him in a significantly
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 18 of 21 Page ID #:1052




         different position from the malpractice victim. A RICO plaintiff’s ability to investigate the

         cause of his injuries is not more impaired by his ignorance of the underlying RICO pattern

         than a malpractice plaintiff is thwarted by ignorance of the details of treatment decisions

         or of prevailing standards of medical practice. Nor does Rotella’s argument gain strength

         from the fact that some patterns of racketeering will include fraud, which is generally

         associated with a different accrual rule; we have already found the connection between

         civil RICO and fraud to be an insufficient ground for recognizing a limitations period

         beyond four years.” Rotella

      42. Here, Plaintiff’s complaint alleges that he was injured, and that he filed an arbitration claim

         in London in October 2010 to recover his damages. See Complaint, ¶ 27. His damages

         had to have occurred prior to his filing for arbitration. The Supreme Court specifically

         refused to allow the statute of limitations restart indefinitely, and found the statute of

         limitations extend from the date of injury rather than any specific act by defendant. See

         Rotella.

      43. Plaintiff’s injury is when the alleged fraud occurred. Any actions that occurred after that

         point are immaterial for statute of limitations purposes. Therefore, all of the actions alleged

         by Plaintiff are beyond the statute of limitations period. See Rotella, Klehr

                       MOTION FOR MORE DEFINITIVE STATEMENT

      44. Defendant Ryals hereby incorporates his allegations and argument contained in Paragraphs

         1 through 34 as if set forth fully herein.

      45. “It is essential that the facts and circumstances which constitute fraud should be set out

         with particularity, to apprise the opposite party of what he is called on to answer, and to
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 19 of 21 Page ID #:1053




         enable the court to determine whether, on the facts pleaded, there is any foundation, prima

         facie at least, for the charge of fraud.” Baldwin v. Daniels,

      46. Plaintiff has not stated any allegations of fraud against this defendant. He has stated that

         Defendant Ryals fraudulently misled courts around the world, (Par. 4), sent two fraudulent

         letters, (par. 18), was enlisted by Dozart and Prestige to sow confusion (par. 72), sent letters

         as a deliberate falsehood (par. 89).

      47. “[A]lthough the plaintiff enjoys the benefit of all inferences that plausibly can be drawn

         from the pleadings, a party’s legal conclusions, opinions, or unwarranted averments of fact

         will not be deemed admitted.” Bell Atlantic v. Twombly, 550 U.S. 544, 127 S. Ct. 1955,

         1964-5, 167 L. Ed. 2d 929 (2007)

      48. Nowhere in the Complaint does Plaintiff state how any statements were fraudulent. In fact,

         Plaintiff admitted throughout his Complaint, as laid out above, that the statements in the

         letter were true. This is nothing more than saying Defendant Ryals performed common

         professional services on behalf of his client, and therefore is not actionable in a Civil RICO

         Action.

         WHEREFORE, Defendant Ryals requests this Honorable Court to Dismiss Plaintiff’s

         Complaint as to Defendant Ryals because it failed to state a cause of action for which relief

         can be granted, or in the alternative, that this Court Order Plaintiff to file a More Definitive

         Statement, as required by Federal Rule of Civil Procedure 9 or for any other and further

         relief this Court deems fair and just in the premises. Defendant requests this Honorable

         Court allow him to attend any hearing remotely by electronic or telephonic means.

                                                                 Respectfully Submitted,

                                                                 Defendant H. Edward Ryals
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 20 of 21 Page ID #:1054




                                                 /s/ H. Edward Ryals

                                                 H. Edward Ryals
                                                 edryalslaw@gmail.com
                                                 6354 Treeridge Trail
                                                 St. Louis, MO 63129
                                                 Telephone (314) 380-8950
Case 2:20-cv-11236-RGK-PLA Document 25 Filed 02/17/21 Page 21 of 21 Page ID #:1055
